[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 99-2129

                         CELESTE BOURGEOIS,

                       Plaintiff, Appellant,

                                 v.

                   STATE OF RHODE ISLAND, ET AL.,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                       Boudin, Circuit Judge,
                   Bownes, Senior Circuit Judge,
                     and Stahl, Circuit Judge.




     Celeste Bourgeois on brief pro se.
     Sheldon Whitehouse, Attorney General and J.O. Alston,
Special Assistant Attorney General, on brief for appellees.




                          January 10, 2001
          Per Curiam.    After a thorough review of the record

and of the parties’ submissions, we affirm, essentially for

the reasons set out by the magistrate judge in his report

and recommendation, dated August 5, 1999.         We add only that

even if judgment had not been entered previously by the

state court, appellant received everything she was entitled

to receive under R.I. Gen. Laws § 12-25-6(b) (1993); no

alleged promises by state officials or others can change

that,   and   her   misunderstanding   of   the    terms   of   the

settlement cannot alter our analysis.             Given this, any

alleged error by the district court in ordering certain

subpoenas quashed is harmless at best.      Despite appellant’s

reasonable criticisms of the adequacy and speed of the

victim’s compensation system in Rhode Island, this court is

obligated to affirm.

          Affirmed.     See 1st Cir. Loc. R. 27(c).